The ground of the defendant's motion for a nonsuit is that from the testimony of the plaintiff's expert on cross-examination it appears that blacking of the brand used by the plaintiff would not explode when applied to a stove no warmer than her stove was at the time she was injured. From this it might be argued that the explosion was due to some undisclosed cause, and not to the warmth of the stove, and that the plaintiff's injury was not the result of the defendant's negligence. But such a conclusion does not necessarily follow from all the evidence submitted. The facts that the blacking contained naphtha, a highly explosive substance, and that it did explode when the plaintiff used it on her warm stove, which had contained a fire a short time before, was the cause of the explosion. It cannot be said that reasonable jurymen could not so find, from the mere fact that a different conclusion might be authorized by the testimony of the plaintiff's expert. The case does not differ essentially from what it was upon the former transfer. Cunningham v. Company, 74 N.H. 435.
Exception overruled.
All concurred. *Page 291